Order entered September 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01056-CV

                            BEN CAMPBELL, ET AL., Appellants

                                                V.

                                    RAY CLARK, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 90510-422

                                            ORDER
       We GRANT the motion of Kent F. Brooks and Michael T. Savage to withdraw as

counsel for appellants. We DIRECT the Clerk of this Court to remove Kent F. Brooks and

Michael T. Savage as counsel for appellants. We DENY as moot appellant’s September 2, 2014

unopposed motion for an extension of time to file a brief filed by appellants’ former counsel.

       We GRANT appellants’ September 2, 2014 unopposed motion for an extension of time

to file a brief filed by their new counsel, Julia Pendery. Appellants shall file their brief on or

before September 22, 2014.

                                                      /s/   ADA BROWN
                                                            JUSTICE